Citation Nr: 1147337	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-28 488	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial compensable rating for an erectile dysfunction (ED).

3.  Entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease (DDD).

4.  The propriety of the reduction in rating for left lower extremity sciatica from 10 percent to 0 percent from October 2009.

5.  Entitlement to a higher rating for left lower extremity sciatica, in excess of 0 percent prior to November 2010, and in excess of 10 percent since November 2010.

6.  Entitlement to a rating for irritable bowel syndrome (IBS) in excess of 10 percent prior to November 2010, and in excess of 30 percent since November 2010.

7.  Entitlement to permanency of a 70 percent rating for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran (the appellant in this case) had active service from October 1990 to July 1999, and from October 2001 to April 2007.

This appeal to the Board of Veterans Appeals (Board) originally arose from a September 2007 rating action that denied service connection for sleep apnea, and granted a 40 percent rating for lumbar spine DDD; the Veteran appealed the 40 percent rating.  The denial of service connection for sleep apnea was confirmed and continued by rating action of March 2009.

This appeal also originally arose from a February 2010 rating action that granted service connection for an ED and assigned an initial noncompensable (0 percent) rating from October 2008; granted a 70 percent rating for major depression from October 2008; reduced the rating for left lower extremity neurological impairment from 10 percent to 0 percent from October 2009; denied a rating in excess of 10 percent for a functional bowel disorder; and denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran appealed the initial noncompensable rating for an ED, and requested permanency of the 70 percent rating for major depression.

By rating action of February 2011, the RO changed the description of the Veteran's left lower extremity neurological impairment to left lower extremity sciatica and granted a 10 percent rating from November 2010, and changed the description of the functional bowel disorder to IBS and granted a 30 percent rating from November 2010.  The matters of higher ratings for these disabilities prior to and since November 2010 remained for appellate consideration.

In a March 2011 written statement, the Veteran withdrew his appeal with respect to the claims for higher ratings for left lower extremity sciatica, IBS, and an ED.

In the April 2011 Supplemental Statement of the Case (SSOC), the RO granted a TDIU from February 2011.  The Veteran did not enter a Notice of Disagreement with the effective date assigned for the TDIU.  While the Veteran's representative stated in a June 2011 statement that the Veteran was withdrawing the issue of a TDIU prior to February 2011, as the effective date of the TDIU had never been appealed following the April 2011 grant of a TDIU, there was no TDIU issue on appeal to withdraw. 

In a June 2011 written statement, the Veteran's representative, on his behalf, withdrew the appeal with respect to the claims for permanency of the 70 percent rating for major depression, and for a higher rating for lumbar spine DDD.   

By early August 2011 letter, the RO notified the Veteran and his representative of a Travel Board hearing that was scheduled for him at the RO for a date in late August.  The Veteran failed to report for the scheduled Travel Board hearing.

The appeal with respect to the sole remaining issue on appeal, service connection for sleep apnea, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.



FINDINGS OF FACT

1.  In a March 2011 written statement, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issue of an initial compensable rating for an ED.

2.  In a June 2011 written statement, prior to the promulgation of a decision in the present appeal, the Veteran's representative, on his behalf, withdrew the Substantive Appeal on the issue of a higher rating for lumbar spine DDD.

3.  In a March 2011 written statement, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issue of the propriety of the reduction in rating for left lower extremity sciatica from 10 percent to 0 percent from October 2009.

4.  In a March 2011 written statement, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issue of a higher rating for left lower extremity sciatica.

5.  In a March 2011 written statement, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issue of higher rating for IBS.

6.  In a June 2011 written statement, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issue of permanency of a 70 percent rating for major depression.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the claim for an initial compensable rating for an ED.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the claim for a rating in excess of 40 percent for lumbar spine DDD. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the claim regarding the propriety of the reduction in rating for left lower extremity sciatica from 10 percent to 0 percent from October 2009.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the claim for a higher rating for left lower extremity sciatica.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the claim for a higher rating for IBS.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the claim for permanency of a 70 percent rating for major depression. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.  In a March 2011 written statement, submitted prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal with respect to the claims for higher ratings for ED, left lower extremity sciatica (including the questions of restoration/reduction), and IBS.  In a June 2011 written statement, submitted prior to the promulgation of a decision in this appeal, the Veteran's representative, on his behalf, withdrew the appeal with respect to the claims for a higher rating for lumbar spine DDD and permanency of the 70 percent rating for major depression.   

As the Veteran has withdrawn his appeal with respect to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to those issues, and they are dismissed.


ORDER

The appeal for an initial compensable rating for an ED is dismissed.

The appeal for a rating in excess of 40 percent for lumbar spine DDD is dismissed.

The appeal with respect to the propriety of the reduction in rating for left lower extremity sciatica from 10 percent to 0 percent from October 2009 is dismissed.

The appeal for a higher rating for left lower extremity sciatica is dismissed.

The appeal for a higher rating for IBS is dismissed.

The appeal with respect to permanency of a 70 percent rating for major depression is dismissed.



REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)), the Board finds that all notice and development action needed to render a fair decision on the claim for service connection for sleep apnea on appeal has not been accomplished.

The Veteran now contends that his sleep apnea is secondary to his service-connected nasal fracture residuals status post septoplasty with sinusitis.  The service-connected nasal fracture occurred during service in about 1991 with septoplasty in 1992.  Residuals of the service-connected nasal fracture include status post septoplasty and sinusitis, difficulty breathing through the nose, and nocturnal snoring, rated as 0 percent disabling.  More specific clinical findings are of record, including in VA examination reports.

The September 2007 rating decision on appeal denied service connection for sleep apnea, finding that sleep apnea was not shown during the first period of service (ending July 1999) and existed prior to the second period of active service (beginning October 2001) and was not aggravated by the second period of service.  The evidence shows that, after the first period of active service and prior to the second period of active service, on a July 1999 VA claim form, the Veteran did not mention or claim sleep apnea, and did not report a history of uvulectomy.  While not in active service, in October 2000, a VA physician assessed obstructive sleep apnea with large tonsils and a significant deviated septum.  In April 2001, also between periods of active service, a VA physician assessed probable obstructive sleep apnea that was worsened by rhinosinusitis/deviated septum.  A May 2001 VA respiratory polysomnography conducted between periods of active service showed obstructive sleep apnea.  Daytime sleepiness was indicated, and a CPAP machine was prescribed. 

After discharge from the second period of service, on June 2007 VA examination, the physician noted the history of daytime sleepiness, diagnosis of sleep apnea in 2000 (which was between the periods of active service), and treatment with CPAP machine.  The June 2007 VA examiner also diagnosed sleep apnea, and noted that the Veteran was still on CPAP therapy.  

In November 2007, the Veteran claimed a new theory of entitlement, asserting that the obstructive sleep apnea was "secondary" to the service-connected nasal fracture.  With regard to the assertion of secondary service connection, a December 2008 VA examination report reflects that the physician rendered the opinion that there was less than a 50 percent probability that the Veteran's service-connected nasal fracture directly caused his sleep apnea; however, the examiner added that the sleep apnea could be aggravated by the (service-connected) nasal fracture history and residual deformity, but that he would have to resort to speculation to determine how much of the sleep apnea was due to aggravation by the service-connected nasal fracture.  

Diagnostic Code 6847 provides ratings for sleep apnea syndromes (obstructive, central, and mixed).  Sleep apnea that is asymptomatic but with documented sleep disorder breathing is rated noncompensably (0 percent) disabling.  Sleep apnea that is persistent, with day-time hypersomnolence, is rated 30 percent disabling.  Sleep apnea that requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine is rated 50 percent disabling.  Sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, is rated 100 percent disabling.  38 C.F.R. § 4.97 (2011).

In this case, as of May 2001, the Veteran's diagnosed sleep apnea already manifested persistent daytime hypersomnolence and a CPAP machine was prescribed.  When comparing such manifestations of the non-service-connected sleep apnea against the schedular rating, the manifestations of the sleep apnea, which was diagnosed and treated between periods of active service, had already worsened to the degree of 50 percent (Diagnostic Code 6847) by May 2001; therefore, the primary inquiry is whether the manifestations of sleep apnea that were already present between active periods of service in May 2001 (persistent daytime hypersomnolence, need for CPAP) were by May 2001 somehow already aggravated (permanently worsened in severity) by the service-connected nasal fracture residuals status post septoplasty.  

There is no assertion or evidence that the Veteran's sleep apnea has manifested any of the 100 percent criteria since May 2001; therefore, in the absence of any evidence or assertions of any of the 100 percent manifestations, any question of aggravation of the sleep apnea beyond May 2001 would be based on a factually inaccurate premise and would necessarily be speculative because it would involve an opinion that the same manifestations present in May 2001 (persistent daytime hypersomnolence, need for CPAP), which are listed in the 50 percent rating criteria, are also the same manifestation currently present, which, likewise, meet the 50 percent rating criteria (Diagnostic Code 6847).

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).  The failure of an examiner to respond to a question posed for adjudication purposes is characterized as "non-evidence," including the use of equivocal language such as "may or may not."  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  An examiner's conclusion that a diagnosis or etiology is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, the examiner must explain the basis for such an opinion, or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).    

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

Although in December 2008 the RO afforded the Veteran a VA examination to determine the relationship, if any, between his sleep apnea and service-connected nasal fracture residuals status post septoplasty with sinusitis, the examiner failed to furnish all medical opinions in the requested manner.  In November 2011 written argument, the Veteran's representative stated that the December 2008 VA examination was inadequate, in that the medical opinion did not provide the necessary detail, and he requested that this case be remanded to the RO for a new examination and opinion.  Under the circumstances, the Board finds that this case must thus be remanded to the RO to obtain a new VA examination by another physician to resolve the issue on appeal.

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R. 
§ 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    
 
In January 2011, the Veteran stated that he had been awarded disability benefits by the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  In this case, the Board finds that due process of law requires the RO to obtain a copy of the SSA decision awarding the Veteran disability benefits, together with all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  The Board points out that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1). 


Accordingly, the issue of service connection for sleep apnea is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain from the SSA a copy of the decision awarding the Veteran disability benefits, together with all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims folder.  

2.  After the abovementioned records have been received, the RO should arrange for the Veteran to undergo a VA examination by an examiner other than the one who examined him in December 2008 to determine the relationship, if any, between his sleep apnea and service-connected nasal fracture residuals status post septoplasty with sinusitis (incurred in 1991).  The relevant documents in the claims folder should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should review the evidence in the claims folder and render the following opinions:

A) Is it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected nasal fracture residuals status post septoplasty (incurred in 1991) aggravated (permanently worsened in severity) the sleep apnea, especially prior to May 2001?  Please note that as of May 2001 the Veteran had persistent daytime hypersomnolence and a CPAP machine was prescribed.  

Please discuss the May 2001 assessment of probable OSA that is worsened by rhinosinusitis/deviated septum.  Please also discuss the December 2008 VA examiner's statements that sleep apnea could be aggravated by the nasal fracture history and residual deformity; that uvulectomy after service in 1999 may be an etiology of the sleep apnea; and that adenoidectomy prior to service may be an etiology of sleep apnea (other evidence of record reflects the Veteran still had his tonsils in 2000).

B) If it is the opinion of the examiner that the Veteran's service-connected nasal fracture residuals status post septoplasty aggravated (permanently worsened in severity) the sleep apnea prior to May 2001, the examiner should specify what additional sleep apnea disability resulted from the aggravation by answering the following questions:

i. Did the service-connected nasal fracture residuals status post septoplasty with sinusitis cause the sleep apnea to be persistent prior to May 2001?  If so, please indicate by what physiological mechanism or medical reason the nasal fracture residuals status post septoplasty with sinusitis caused the sleep apnea to be persistent.  If so, when did the persistence likely begin?  What evidence in the record supports this conclusion?  

ii. Did the service-connected nasal fracture residuals status post septoplasty with sinusitis cause daytime hypersomnolence prior to May 2001?  If so, please indicate by what physiological mechanism or medical reason the nasal fracture residuals status post septoplasty with sinusitis caused the sleep apnea to manifest daytime hypersomnolence.  If so, when did the daytime hypersomnolence likely begin?  What evidence in the record supports this conclusion?

iii. Were the service-connected nasal fracture residuals status post septoplasty with sinusitis the reason a CPAP machine was required in May 2001?  If so, please indicate by what physiological mechanism or medical reason the nasal fracture residuals status post septoplasty with sinusitis caused the need for a CPAP machine.  If so, when did the need for a CPAP machine likely begin?  What evidence in the record supports this conclusion?

In reaching his opinions, the examiner should provide a detailed discussion of the Veteran's documented medical history and assertions; furnish the medical opinions in the manner requested by the Board; and set forth the complete rationale for the conclusions and opinions reached in a printed (typewritten) report.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for sleep apnea in light of all pertinent evidence and legal authority.  
 
4.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate SSOC that includes reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to assist; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


